UNITED STATES DISTRICT COURT                              FILED
                             FOR THE DISTRICT OF COLUMBIA                               JAN - 8 2009
                                                                                  Clerk, U.S. District and
                                              )                                     Bankruptcy Courts
Yolanda C. Gibson-Michaels,
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       Civil Action No.       09 0022
                                              )
Shelia C. Bair et al.,                        )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

        This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the application and dismiss the

complaint.

        The complaint, brought as a civil RICO action under 18 U. S.C. § 1961 et seq., states that

the several named defendants have operated over the past ten years in a criminal enterprise

involving "bank fraud, receivership fraud, money laundering, tampering with and retaliation"

with respect to a whistle blower, and "obstruction of justice, obstruction of state and local law

enforcement, peonage and slavery," the "primary objective" of which has been to "inflict severe

and sustained economic hardship upon plaintiff by threats, physical assault, harassment with the

intent to 'silence plaintiff .... " (CompI. at 2-3.) Plaintiffs complaint is constructed of

conclusory allegations without specific facts to support the allegations of illegal conduct.

       A complaint that alleges only vague or conclusory allegations without specific facts

regarding the alleged wrongdoing does not allow a defendant to frame an intelligent defense and

is subject to dismissal under 28 U.S.C. § 1915(d) as "lacking an arguable basis in fact" and
therefore failing to state a claim upon which relief may be granted. Neitzke v. Williams, 490 U.S.

319, 325 (1989). Plaintiffs complaint alleging a "widespread criminal enterprise knowingly

engaged [in] by the ... FDIC" does not allege facts sufficient to provide a basis in fact, and will

therefore be dismissed.

        An appropriate order accompanies this memorandum opinion.




Date:   1~11~/()t